                       1:20-cv-01264-MMM-JEH # 28              Page 1 of 13
                                                                                                      E-FILED
                                                                    Wednesday, 31 March, 2021 09:18:41 AM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION


 JANE DOE, individually and on behalf of all          )
 others similarly situated,                           )
                                                      )
                        Plaintiff,                    )
                                                              Case No. 1:20-cv-01264-MMM-
                                                      )
                                                              JEH
         v.                                           )
                                                      )
 BRADLEY UNIVERSITY, an Illinois not-for-             )
                                                      )
 profit corporation,                                  )
                                                      )
                        Defendant.                    )


                            STIPULATED PROTECTIVE ORDER

       The parties to this Agreed Protective Order having agreed that discovery in the above-

captioned action is likely to involve the disclosure of confidential information, and having agreed

to the terms of this Order, it is ORDERED as follows:

       1.      Designation of Confidential Matter.            Information or documents that may

be produced in response to discovery requests of any party, including without limitation,

deposition testimony, answers to requests for admissions and interrogatories, and documents or

things tendered pursuant to requests to produce, which may contain, include, constitute, refer or

relate to confidential, proprietary, or competitively sensitive business information, or may

disclose information concerning financial information, trade secrets, or other confidential

materials, including the sensitive information of third parties, such as personal health

information, personal identity information, or other information prohibited or protected from

disclosure by federal or state law or regulation, may be designated as “Confidential Matter” by

counsel for any Party, if such counsel believes in good faith that it is necessary to protect the
                       1:20-cv-01264-MMM-JEH # 28               Page 2 of 13




legitimate interest in confidentiality of his or her client. Discovery responses that contain

“Confidential Matter” can be so designated by either Party.

       2.      Designation of Attorneys’ Eyes Only.            Information or documents that may

be produced in response to discovery requests of any party, including without limitation,

deposition testimony, answers to requests for admissions and interrogatories, and documents or

things tendered pursuant to requests to produce that contains highly sensitive business or

personal information, personal identity information, or other information prohibited or protected

from disclosure by federal or state law or regulation, the disclosure of which is highly likely to

cause significant harm to an individual or to the business or competitive position of the

designating party, may be designated as “Attorneys’ Eyes Only” by counsel for any Party, if

such counsel believes in good faith that it is necessary to protect the legitimate interest in

confidentiality of his or her client. Discovery responses that contain “Attorneys’ Eyes Only” can

be so designated by either Party.

       3.      Manner of Designation.          Designation of “Confidential Matter” or

“Attorneys’ Eyes Only” shall be effective by placing or affixing on each document or group of

documents so designated, a stamp or notice of “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” or the equivalent, in such manner as will not interfere with the legibility thereof, but

shall be sufficient to put persons receiving such documents on notice that such documents are to

be treated in confidence. Designation of “Confidential Matter” or “Attorneys’ Eyes Only” as to

deposition testimony shall be effective by making such designation on the record during the

deposition or providing written notice to all other parties of the designation following review of

the deposition transcript using the post-deposition designation process set forth in paragraph 12

of this Order. Any “Confidential Matter” or “Attorneys’ Eyes Only” designation that is




                                                  2
                         1:20-cv-01264-MMM-JEH # 28              Page 3 of 13




inadvertently omitted, or that was not placed on documents or testimony prior to this Order, may

be corrected by written notice to opposing counsel within sixty (60) days of the Party

discovering the inadvertent omission, whereupon such documents or testimony shall become

“Confidential Matter” or “Attorneys’ Eyes Only” and the applicable designation shall be placed

on such documents or testimony to the extent practicable, provided, however, that no party shall

be deemed to have violated this Order by failing to treat documents or testimony as

“Confidential Matter” or “Attorneys’ Eyes Only” prior to their designation as such by the

designating party. The designation of a document or testimony as “Confidential Matter” or

“Attorneys’ Eyes Only” is a certification by the designating attorney that the document or

testimony satisfies the requirements of “Confidential Matter” or “Attorneys’ Eyes Only” as

defined in this Order.

       4.      Scope.           This Order shall apply to:

               (A)       all information designated as Confidential or Attorneys’ Eyes Only

                         pursuant to this Order;

               (B)       portions of transcripts or videotapes of depositions or other testimony that

                         refer or relate to information designated as Confidential or Attorneys’

                         Eyes Only where so requested by the party seeking to maintain

                         Confidential or Attorneys’ Eyes Only designation; and

               (C)       portions of briefs, memoranda, or other writings filed with the Court (and

                         exhibits to such writings) that refer to or relate to information designated

                         as Confidential or Attorneys’ Eyes Only.

       5.      Disagreement Between the Parties about Designation.              If, at any time, a Party

disagrees with or challenges the grounds or basis for the designation of any document or




                                                   3
                        1:20-cv-01264-MMM-JEH # 28               Page 4 of 13




information as Confidential Matter or Attorneys’ Eyes Only in accordance with this Order, then

the Party may challenge the designation, but the Party will continue to treat the document or

information as Confidential or Attorneys’ Eyes Only unless and until either (a) an order of the

Court has been entered providing that such challenged Confidential Matter or Attorneys’ Eyes

Only may be used or disclosed in a manner different from that specified in this Order and such

order becomes enforceable; or (b) both Parties have agreed in writing to use the Confidential

Matter or Attorneys Eyes Only in a manner different from that specified in this Order. Should a

Party challenge the propriety of designating particular information as Confidential or Attorneys

Eyes Only, the burden shall be on the Party that designated the material as Confidential or

Attorneys’ Eyes Only to establish the grounds for confidential treatment of the particular

information. Objecting counsel may, after an attempt to resolve the dispute by conferring with

counsel attempting to preserve the designation, make an application to the Court with a motion

that the application be kept under seal filed in accordance with Local Rule 5.10 and the

Honorable Jonathan E. Hawley’s Standing Order (Version 3.0 Effective January 1, 2021), for an

Order that specifically identifies material be undesignated, re-designated, or excluded from the

provisions of this Order. All affected Parties and non-parties shall have a right to participate in

any hearing or proceeding concerning the challenged material.

        6.      Restriction on Use of Confidential Matter.No “Confidential Matter” or material

marked as “Attorney’s Eyes Only” produced in response to any Party’s discovery requests shall

be used, communicated, or shared by any Party, or any other person receiving or viewing them,

for business or competitive purposes, or for any purpose whatsoever other than in preparing for

the case pre-trial, in the trial of this matter or any appeals therefrom.




                                                   4
                       1:20-cv-01264-MMM-JEH # 28                Page 5 of 13




       7.      Authorized Persons - Confidential Matter.                Except as agreed to by the

designating Party, access to materials designated as Confidential Matter shall be restricted to the

following (collectively “Authorized Persons”):

               (A) Counsel (including in-house counsel) for the Parties to whom it is necessary

               that Confidential Matter be shown for purposes of this action;

               (B) Parties and employees of each Party to whom it is necessary that Confidential

               Matter be shown for purposes of this action;

               (C) Persons employed by any Party or its attorneys solely for the purpose of

               assisting in the litigation of this action or in preparation of this action for trial,

               including but not limited to experts, their staff, and support personnel to whom it

               is necessary that Confidential Matter be shown for purposes of assisting in such

               preparation;

               (D) The Court or persons employed by the Court and jury;

               (E) Duly qualified court reporters and videographers participating in this action;

               (F) Person who were the authors or recipients of the documents in the ordinary

               course of business;

               (G) Witnesses in preparation for or in the course of depositions or the trial of this

               matter; and

               (H) Any other person who is later designated as an Authorized Person either by (i)

               agreement of all the Parties or (ii) order of the Court.

       8.      Restriction on Use of Attorneys’ Eyes Only.              Material produced and

marked as Attorneys’ Eyes Only may be disclosed only to outside counsel and in-house counsel

for the receiving party, to Authorized Persons identified in paragraph 7(A)-(H) above, and to




                                                   5
                        1:20-cv-01264-MMM-JEH # 28               Page 6 of 13




such other persons as counsel for the producing party agrees in advance, which consent cannot

be unreasonably withheld, or as ordered by the Court.

        9.      Signed Acknowledgment.          Prior to disclosing materials designated as

Confidential Matter or Attorneys Eyes Only to Authorized Persons listed in Paragraph 7(A)-(H),

as permitted in this Order, the receiving Party must notify the Authorized Person of this Order

and have the Authorized Person sign the acknowledgement attached as Exhibit A. No Authorized

Person who receives or examines any item produced pursuant to this Order shall disseminate

orally, in writing, or by any other means any Confidential Matter to any person who is not an

Authorized Person.

        If a Party desires to disclose Confidential Matter or Attorneys’ Eyes Only material to an

individual not specifically enumerated as an Authorized Person in Paragraph 7(A)-(H), that Party

must notify the opposing party to see if there is any objection, and if there is an objection, the

Party seeking to disclose the confidential matter must first obtain Court approval.

        10.     Restrictions on Reproduction of Confidential Matter or Attorneys’ Eyes

Only. There shall be no reproduction of Confidential Matter or Attorneys’ Eyes Only material,

except as required in preparation for trial of this matter, the trial of this matter, or any appeals

therefrom, and except that copies, excerpts or summaries may be shown or given to Authorized

Persons. However, documents designated as Confidential or Attorneys’ Eyes Only may be

scanned into a computer imaging system or database for the purpose of litigation management,

without express written consent, so long as such computer files will be destroyed or returned to

the designating Party at the end of the litigation in compliance with this Order.

        11.     Restrictions on Dissemination.          No person who examines any item produced

pursuant to this Order shall disseminate orally, in writing or by any other means any Confidential




                                                   6
                       1:20-cv-01264-MMM-JEH # 28              Page 7 of 13




Matter or Attorneys’ Eyes Only material to any person not also authorized to examine

Confidential Matter or Attorneys’ Eyes Only material under the terms of this Order.

       12.     Use in Depositions. During a deposition, a deponent may be shown, and

examined about Confidential Matter and Attorneys Eyes Only material. Prior to such

examination, if the deponent is not already an Authorized Person, the deponent shall be given a

copy of this Order and shall be bound by it.

       At the deposition, or within fifteen (15) days after receiving a copy, a Party or a deponent

may designate portions of the transcript, and/or exhibits, as Confidential Matter or Attorneys’

Eyes Only material. Until the expiration of the 15-day period, the transcript and exhibits shall be

treated as Attorneys’ Eyes Only, but when such 15-day period expires, only those pages of the

transcript and exhibits designated as such shall be Confidential Matter or Attorneys’ Eyes Only.

Thereafter, the original and all copies of such pages and exhibits shall be stamped as

Confidential Matter or Attorneys’ Eyes Only as set forth in this Order, and the title page of the

transcript shall state “Contains Confidential Information,” “Contains Confidential and Attorneys’

Eyes Only Information,” or “Contains Attorneys’ Eyes Only Information.”

       13.     Filing with the Court. Confidential Matter or Attorneys’ Eyes Only material may

be filed with the Court, but shall not be used for any other purpose whatsoever other than filing

motions or other papers with the Court, in preparation for trial of this matter, or any appeals

therefrom.

       This Order does not, by itself, authorize the filing of any document under seal. Any party

wishing to file a document designated as Confidential Matter or Attorneys’ Eyes Only material

in connection with a motion, brief or other submission to the Court under seal must comply with




                                                 7
                       1:20-cv-01264-MMM-JEH # 28               Page 8 of 13




Local Rule 5.10 and the Honorable Jonathan E. Hawley’s Standing Order (Version 3.0 Effective

January 1, 2021).

       A Party intending to file any Confidential Matter or Attorneys’ Eyes Only material must

either obtain the designating Party’s agreement to file the material in the public court file or seek

leave of the Court to file such material under seal. If a Party desires to file any Confidential

Matter or Attorneys’ Eyes Only material with the Court that the filing Party believes in good

faith does not fall under Fed. R. Civ. P. 26(c), the filing Party shall meet and confer with the

opposing Party regarding filing the material in the public court file. If the Parties cannot reach

agreement, the filing Party may seek the Court’s determination as to whether the Confidential

Matter or Attorneys’ Eyes Only material shall be filed under seal or in the public court file.

       A party or interested member of the public has a right to challenge the sealing of

particular documents that have been filed under seal, and the party asserting confidentiality will

have the burden of demonstrating the propriety of filing under seal.

       14.     No Waiver. The production of Confidential Matter or Attorneys Eyes Only

material for inspection and note-taking shall not constitute a waiver of any Party’s right to claim

in this lawsuit or hereafter that said documents and/or any materials or information included

therein are privileged, work product, or otherwise non-discoverable, or any Party’s right to

object to the relevancy or admissibility of documents or information sought or produced or to

assert objections to requested discovery on grounds other than confidentiality. This Order also

shall not affect or create any presumption with respect to the right of any Party to seek additional

protection with respect to any documents, materials, or information where allowed by law.

       15.     Return of Confidential Matter or Attorneys’ Eyes Only Material.                Upon

final conclusion of this litigation, each party or other individual subject to the terms hereof shall




                                                  8
                       1:20-cv-01264-MMM-JEH # 28              Page 9 of 13




within sixty (60) days of a request by the producing party either destroy or assemble and to

return to the originating source all originals and unmarked copies of documents and things

containing Confidential Matter or Attorneys’ Eyes Only material; provided, however, that

counsel may retain (1) attorney work product, including an index that refers or relates to

designated Confidential Matter or Attorneys’ Eyes Only material so long as that work product

does not duplicate verbatim substantial portions of Confidential Matter or Attorneys’ Eyes Only

material, (2) one complete set of all discovery materials, and (3) one complete set of all

transcripts and filed documents, including any exhibits attached thereto for archival purposes,

subject to the provisions of this Order. To the extent a Party requests the return of Confidential

Matter or Attorneys’ Eyes Only material from the Court after the final conclusion of the

litigation, including the exhaustion of all appeals therefrom and all related proceedings, the Party

shall file a motion seeking such relief.

       16.     Non-Application of Order to Trial. This Order applies only to pretrial

proceedings in this action, including any pretrial appeals. Nothing in this Order shall be

construed to affect the use of any Confidential Matter or Attorneys’ Eyes Only material at any

trial or hearing. A party that intends to present or anticipates that another party may present

Confidential Matter or Attorneys’ Eyes Only material at a hearing or trial shall bring that issue to

the Court’s and parties’ attention by stipulation or motion or in a pretrial memorandum without

disclosing the Confidential Matter or Attorneys’ Eyes Only material. The Court may thereafter

make such orders as are necessary to to govern the use of such documents or information at trial.

       17.     No Admissions.          Nothing herein shall be construed to be an admission of

relevance or to affect, in any way, the admissibility of any documents, testimony, or other

evidence in this action. This Order is without prejudice to the right of any Party to bring before




                                                  9
                       1:20-cv-01264-MMM-JEH # 28              Page 10 of 13




the Court at any time, the question of whether any particular information is or is not discoverable

or admissible in this case and such right is expressly reserved. This Order is entered based on the

representations and agreements of the Parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Matter or Attorneys’ Eyes Only material by counsel or the

Parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

       18.     Settlement, Judgement, or Other Disposition. This Order shall survive any

settlement, judgment, or other disposition or conclusion of this action and all appeals therefrom

and this Court shall retain jurisdiction in order to enforce the terms of this Order after final

termination of this action, whether by final judgment or settlement, including the expiration of

any time for appeal.

       19.     Party’s Own Use.        This Order has no effect upon, and its scope shall not

extend to, any Party’s use of its own Confidential Matter or Attorneys’ Eyes Only material.

       20.     Federal Rule of Evidence 502(d) Order.

               (A) The production of privileged or work-product protected documents,

               electronically stored information or information, whether inadvertent or

               otherwise, is not a waiver of the privilege or protection from discovery in this

               case or in any other federal or state proceeding. This Order shall be interpreted to

               provide the maximum protection allowed by the Federal Rule of Evidence 502(d).

               (B) Nothing contained herein is intended to or shall serve to limit a party’s right

               to conduct a review of documents, ESI or information (including metadata) for




                                                  10
                       1:20-cv-01264-MMM-JEH # 28              Page 11 of 13




               relevance, responsiveness and/or segregation of privileged and/or protected

               information before production.

       21.     Sealed Documents. Nothing in this Order is to be construed as to supercede the

requirements and procedures in the Central District of Illinois Local Rule 5.10 or the Honorable

Jonathan E. Hawley’s Standing Order (Version 3.0 Effective January 1, 2021). Submissions filed

with the Clerk’s office are presumptively open and accessible to the public. A Party seeking to

file material under seal shall have the burden of demonstrating why sealing is necessary—

especially if the material is filed in connection with a request for a substantive ruling, like a

summary judgement motion.

       22.     Confidential Matter or Attorneys’ Eyes Only Material Subpoenaed or

Ordered Produced in Other Litigation. If a receiving Party is served with a subpoena or an

order issued in other litigation that would compel disclosure of any material or document

designated in this action as Confidential Matter or Attorneys’ Eyes Only material, the receiving

party must so notify the designating party, in writing, immediately and in no event more than

three court days after receiving the subpoena or order. Such notification must include a copy of

the subpoena or court order. The receiving party also must immediately inform in writing the

party who caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the receiving

party must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue. The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating Party in this case an opportunity to try to

protect its Confidential Matter or Attorneys’ Eyes Only material in the court from which the

subpoena or order issued. The designating Party shall bear the burden and the expense of




                                                  11
                      1:20-cv-01264-MMM-JEH # 28             Page 12 of 13




seeking protection in that court of its Confidential Information, and nothing in these provisions

should be construed as authorizing or encouraging a receiving party in this action to disobey a

lawful directive from another court. The obligations set forth in this paragraph remain in effect

while the party has in its possession, custody or control Confidential Matter or Attorneys’ Eyes

Only material by the other Party to this case.

                                                                    31 2021.
       DONE AND ORDERED in Chambers, in Peoria, Illinois on March, ___,


                                                       s/ Jonathan E. Hawley
                                                      _________________________________
                                                      The Honorable Jonathan E. Hawley
                                                      United States Magistrate Judge

PREPARED AND STIPULATED TO BY:
JANE DOE                                              BRADLEY UNIVERSITY

By: Matthew T. Peterson                               By: Gregory E. Ostfeld
Matthew T. Peterson, ARDC No. 6321290                 Gregory E. Ostfeld, ARDC No. 6257163
Janet R. Varnell, admitted pro hac vice               Tiffany S. Fordyce, ARDC No. 235063
VARNELL & WARWICK, P.A.                               Kara E. Angeletti, ARDC No. 6329388
1101 E. Cumberland Ave., Ste. 201H, #105              GREENBERG TRAURIG, LLP
Tampa, Florida 33602                                  77 W. Wacker Dr., Ste. 3100
T: (352) 753-8600                                     Chicago, Illinois 60601
F: (352) 504-3301                                     T: (312) 456-8400
mpeterson@varnellandwarwick.com                       ostfeldg@gtlaw.com
jvarnell@varnellandwarwick.com                        fordycet@gtlaw.com
kstroly@varnellandwarwick.com                         angelettik@gtlaw.com

Attorneys for Plaintiff                               Attorneys for Defendant




                                                 12
                      1:20-cv-01264-MMM-JEH # 28             Page 13 of 13




                                          EXHIBIT A

            AGREEMENT CONCERNING CONFIDENTIAL INFORMATION

THE UNDERSIGNED has read and understands the terms of the Stipulated Confidentiality

Agreement and Protective Order, and has been designated by

___________________________ [INSERT NAME OF PARTY] as an Authorized Person under

the terms of the Order. I agree to be bound by the terms of the Stipulated Protective Order.

Signature: ________________________________________

Print Name: ________________________________________

DATE SIGNED: ______________________




                                                13
